DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-28-2021 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratkovic, et. al., U.S. Patent Application Publication Number 2004/0188561, published September 30, 2004.

As per claims 1 and 17, Ratkovic discloses a precision guidance munition assembly for a guided projectile, comprising:
a canard assembly including at least one canard coupled to the precision guidance munition assembly, wherein the at least one canard is moveable (Ratkovic, Fig. 1 and ¶35);
at least one guiding sensor coupled to the precision guidance munition assembly; and at least one non-transitory computer-readable storage medium carried by the precision guidance munition assembly having a set of instructions encoded thereon that when executed by at least one processor operates to aid in guidance, navigation and control of the guided projectile (Ratkovic, ¶34), wherein the set of instructions comprise:
obtain a plurality of raw position data during the flight of the guided projectile, including a plurality of position data points from the guiding sensor for determining positions of the guided projectile; establish a window including a portion from the plurality of position data points (Ratkovic, ¶46-47);
smooth the portion from the plurality of position data points in the window; and determine a reduced noise position estimate of the guided projectile, based, at least in part, on the smoothed portion of the plurality of position data points in the window (Ratkovic, ¶59, 63 and 66).
Ratkovic fails to expressly disclose a window however he does disclose removing jammed return signals which therefore creates a “window” of useful signals. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use this window in order to gain the obvious benefit of relying on proper return signals.

As per claim 2 Ratkovic further discloses the precision guidance munition assembly of claim 1, wherein the guiding sensor is at least one of a global positioning system (GPS), laser guided sensor, electro-optical sensor, imaging sensor, inertial navigation system (INS), and inertial measurement unit (IMU) (Ratkovic, ¶34).

As per claim 3, Ratkovic further discloses the precision guidance munition assembly of claim 1, wherein the set of instructions include: smooth the portion from the plurality of position data points by utilizing a curve fit representing an expected trajectory shape of the guided projectile (Ratkovic, ¶58 using expected trajectory and fit test).
As per claim 5, Ratkovic further discloses the precision guidance munition assembly of claim 1, wherein the portion of the plurality of position data points includes: a first position data point representing a first position of the guided projectile at a first time; and a subsequent position data point representing a second position of the guided projectile at a second time; and a first reduced noise position estimate representing an estimated position of the guided projectile at the second time (Ratkovic, ¶64 using multiple GPS data points and where it is understood that the projectile is moving and the GPS collects data more than once during flight).

As per claim 6, Ratkovic further discloses the precision guidance munition assembly of claim 1, wherein the set of instructions further comprise: utilize at least one projectile dynamics model to predict a future position of the guided projectile at a future time (Ratkovic, ¶58 where the expected trajectory includes future positions).

As per claim 7, Ratkovic further discloses the precision guidance munition assembly of claim 6, wherein the at least one projectile dynamics model is a three degree-of-freedom model (Ratkovic, ¶31 using roll, pitch and yaw).

As per claim 8, Ratkovic further discloses the precision guidance munition assembly of claim 6, wherein the set of instructions further comprise: determine a second reduced noise position estimate of the guided projectile based, at least in part, on a weighted sum of the reduced noise position estimate and the predicted future position of the guided projectile (Ratkovic, ¶66-67).
As per claim 9, Ratkovic further discloses the precision guidance munition assembly of claim 8, wherein the set of instructions further comprise: determine a first velocity estimate of the guided projectile (Ratkovic, ¶32).

As per claim 10, Ratkovic further discloses the precision guidance munition assembly of claim 9, wherein the first velocity estimate of the guided projectile is based, at least in part, on the first reduced noise position estimate of the guided projectile (Ratkovic, ¶63).

As per claim 14, Ratkovic further discloses the precision guidance munition assembly of claim 1, wherein the set of instructions further comprise: predict an impact point of the guided projectile relative to a target (Ratkovic, Fig. 2).

As per claim 15, Ratkovic further discloses the precision guidance munition assembly of claim 14, wherein the impact point of the guided projectile is predicted by utilizing the at least one projectile dynamics model (Ratkovic, ¶56 and 64).

As per claim 16, Ratkovic further discloses the precision guidance munition assembly of claim 14, wherein the set of instructions further comprise: determine whether the guided projectile will miss the target; and command the guided projectile to move the at least one canard accordingly (Ratkovic, ¶35 and 56).

As per the limitations of claim 18, please see the rejection and rationale of claim 5 where it would have been obvious to a person of ordinary skill in the art at the time of the invention to use weighted sum in order to gain the obvious benefit of using well-known mathematical concepts.

As per the limitations of claim 19, please see the rejection and rationale of claims 14 and 16.

As per the limitations of claim 20, please see the rejection and rationale of claims 1, 14 and 16.

Claim(s) 4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratkovic in view of Smith, et. al., U.S. Patent Application Publication Number 2015/0015869, published January 15, 2015.

As per claim 4, Ratkovic discloses the assembly of claim 3 but fails to expressly disclose using a quadratic fit. 
Smith teaches quadratic fit (¶84).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use quadratics in order to gain the obvious benefit of using well-known mathematical concepts.

As per claim 11, Ratkovic as modified by Smith discloses the precision guidance munition assembly of claim 9, wherein the set of instructions further comprise: predict a future velocity estimate of the guided projectile at a second future time using the at least one projectile dynamics model (Smith, ¶56).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine future speed in order to gain the benefit of improving the estimated trajectory performed by Ratkovic and better estimate time to impact.

As per claim 12, Ratkovic as modified by Smith further discloses the precision guidance munition assembly of claim 11, wherein the at least one projectile dynamics model is a three degree-of-freedom model (Ratkovic, ¶31).

As per claim 13, Ratkovic as modified by Smith further discloses the precision guidance munition assembly of claim 11, wherein the set of instructions further comprise: determine a second velocity estimate of the guided projectile based, at least in part, on a weighted sum of the first velocity estimate and the predicted future velocity estimate of the guided projectile (Ratkovic, ¶64).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use weighted sum in order to gain the obvious benefit of using well-known mathematical concepts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619